Citation Nr: 0118346	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  01-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
an acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD), filed by the veteran in January 1955, 
was abandoned.

2.  Entitlement to an effective date prior to September 3, 
1999, for the grant of service connection for PTSD.

3.  Entitlement to an effective date prior to September 3, 
1999, for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision in 
which the RO granted service connection for PTSD, rated 70 
percent disabling, and granted a TDIU, both effective 
September 3, 1999.  The veteran appealed for an effective 
date prior to September 3, 1999, on both issues.  This appeal 
gave rise to contentions by the veteran's representative at 
the RO in January 2001 which raised the inextricably 
intertwined first issue, noted on the title page of this 
decision.

The earlier effective date issues are being held in abeyance 
pending resolution of the first issue, and pending any 
further matters which may arise concerning questions of 
service connection and rating(s).


REMAND

The veteran was discharged from service in September 1954 and 
his claim of entitlement to service connection for "battle 
fatigue, nervous condition, nightmares, battle dreams" was 
received by the RO on January 20, 1955.  In response to a 
question on the claim form inquiring as to treatment by 
civilian physicians prior to, during, or subsequent to 
service, the veteran reported that he was treated by Sam 
Marder, M.D., for "nerves-dreams."  He did not state when 
such treatment occurred, but noted that Dr. Marder was 
located on "Comm. Ave."



The service medical records which were in the claims folder 
in early 1955 were negative for clinically documented 
complaints or findings of a psychiatric disorder.  The 
veteran was accorded a VA examination in May 1955 which 
resulted in a diagnosis of moderate anxiety reaction.

A June 1955 rating decision advised the veteran that his 
claim involving service connection for a "nervous 
condition" had been deferred pending receipt of evidence 
requested from the veteran.  The letter notifying the veteran 
of the rating decision dated June 20, 1955, advised him that 
the decision concerning his nervous condition had been 
deferred pending receipt of evidence requested in the 
attached Form letter 8-292.  A copy of that form letter is 
not in the claims folder, although other evidence in the 
claims folder suggests that the letter requested the veteran 
submit his treatment records from Dr. Marder, or sign a 
release to allow the RO to obtain such records.  In any 
event, Dr. Marder's records were never associated with the 
claims folder and there was no further contact between the RO 
and the veteran concerning the matter of a psychiatric 
disorder prior to September 3, 1999.

There is no evidence that the RO ever issued a decision on 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder based on his 1955 
application.  Accordingly, the first matter which must be 
addressed is whether the 1955 claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, was abandoned or whether that claim is still in an open 
status.  If this particular issue is ultimately resolved in 
the veteran's favor, the RO would then need to obtain the 
clinical records from Dr. Marder to the extent that they are 
currently available, obtain any other clinical records of 
treatment of the veteran for an acquired psychiatric disorder 
from the date of discharge from service until 1999, to the 
extent that such records exist, and accord the veteran a VA 
psychiatric examination to ascertain the etiology of his 
acquired psychiatric disorder, characterized as an anxiety 
reaction.  All of this would be necessary to comply with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Then, further assuming that service connection were to be 
granted for a neurosis other than PTSD based on a claim in an 
open status since January 1955, such disorder (presumably an 
anxiety reaction) would have to be evaluated based on 
evidence of record at pertinent times, and with consideration 
of the decision of the Unites States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999).  On and after September 3, 1999, such 
disorder would have to be evaluated as part and parcel of the 
service-connected PTSD in order to comply with the provisions 
of 38 C.F.R. § 4.14 (2000).

Several further observations are in order at this point.  The 
veteran's DD Form 214 reveals award of the Combat Infantry 
Badge and the Purple Heart and he has had service connection 
for residuals of gunshot wounds of the right flank and back, 
with a noncompensable rating since the day following his 
discharge from service.  This evidence would be in the 
veteran's favor if it were determined that the 1955 claim had 
not been abandoned.  However, the grant of service connection 
for a "moderate" anxiety reaction, effective the day 
following discharge from service, would not automatically 
establish entitlement to a 70 percent rating for the disorder 
or entitlement to a TDIU effective from the day following 
discharge from service.

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  Inasmuch as the Board does not have a 
copy of VA Form letter 8-292 in it's 
library, the RO is instructed to obtain a 
copy of the actual VA Form letter 8-292 
sent to the veteran in June 1955, or, if 
such is not available, a copy of a blank 
VA Form letter 8-292 as it existed in 
June 1955.  The copy of the VA Form 
letter 8-292 sent to the veteran or the 
blank copy of such form letter should be 
associated with the claims folder.  
Thereafter, the rating board should 
determine whether the January 1955 claim 
of entitlement to service connection for 
an acquired psychiatric disorder other 
than PTSD was 

abandoned, or is still in an open status.  
The governing regulation is VA Regulation 
1028 (A) (October 28, 1954); currently 
38 C.F.R. § 3.158 (2000).  The Board has 
placed a copy of the October 1954 
regulation in the claims folder.

2.  If the determination on the 
abandonment question is favorable to the 
veteran, the RO should obtain a copy of 
all pertinent treatment records, 
including those from Dr. Marder discussed 
above.  All treatment records obtained 
should be placed in the claims folder.

3.  If the records development called for 
above is undertaken, after completion 
thereof, the veteran should be accorded a 
VA psychiatric examination.  The 
examination report must indicate that a 
review of the claims folder was 
accomplished.  All findings should be 
reported in detail.  Following 
examination and review of the claims 
folder, the VA examiner should diagnose 
all psychiatric pathology.  If the 
veteran is found to have an acquired 
psychiatric disorder in addition to PTSD, 
including anxiety reaction, or to have 
had anxiety reaction when it was 
diagnosed by the VA in 1955, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not 
that such acquired psychiatric disorder 
developed during service, or is otherwise 
related to service.

4.  If the VA psychiatric examination 
called for above is undertaken, after 
completion thereof, the rating board 
should address the issue of entitlement 
to service connection for an acquired 
psychiatric disorder other than PTSD 
based on the 1955 claim on the merits, 

considering all applicable law, 
regulations and Court precedent, as well 
as the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant.

5.  If service connection for an 
acquired psychiatric disorder other than 
PTSD is granted based on the 1955 claim, 
a rating, including any staged ratings, 
should be assigned for the disorder from 
the day following discharge from service 
through September 2, 1999.  Thereafter, 
the disorder should be evaluated as part 
and parcel of the service-connected 
PTSD.

6.  When all applicable development set 
forth above has been completed, the 
rating board should re-adjudicate the 
second and third issues listed on the 
title page of this decision.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to ensure due process, comply 
with precedent decisions of the Court and to comply with 
recently enacted legislation.  The veteran need take no 
action until otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The 

Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


